DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving circuit,” transmitting circuit” and “processor” in claims 7 and 10, of which claims 8, 9, 11, and 12 are dependent.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112(a)
Claims 7 and 10, of which claims 8, 9, 11, and 12 are dependent, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 7 and 10, the recitations of “receiving circuit,” transmitting circuit” and “processor” are not enabled because these recitations invoke 112(f) without any disclosed structure. The failure to disclose specific structure corresponding to the “receiving circuit,” transmitting circuit” and “processor” renders these recitations as being non-enabled because a person of ordinary skill in the art would not know how to make or use the claimed invention without a description of the structural elements that perform the recited functions. See MPEP §2173, § 2185.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 and 10, of which claims 8, 9, 11, and 12 are dependent, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 10, the recitations of “receiving circuit,” transmitting circuit” and “processor” are not enabled because these recitations invoke 112(f) without any disclosed structure. The failure to disclose specific structure corresponding to the “receiving circuit,” transmitting circuit” and “processor” renders these recitations as being non-enabled because a person of ordinary skill in the art would not know how to make or use the claimed invention without a description of the structural elements that perform the recited functions. See MPEP §2173, § 2185.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:




(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2019/0102021 to Jang et al. (Jang).
As to claims 1 and 7, Jang discloses a stylus processing method, comprising: 
receiving beacon signals via a tip electrode of a stylus (Fig. 8; Para. 0159, 0166-0171, 0182, LHBs (LHB #1 to LHB #16) within one touch frame may include one or more of at least one LHB (LHB #1) corresponding to a beacon signal transmission period in which a beacon signal corresponding to a driving control signal for pen sensing is transferred from the touch panel (TSP) to the pen; Fig. 24; Para. 0370, pen tip part, 2410); and 
during an i-th time slot of an j-th time period after the beacon signals are received, transmitting an j-th electrical signals via the tip electrode (Fig. 8; Para. 0174-0175, 0184, The pen may output the pen signal through synchronization with the ping signal received through the touch panel (TSP). For example, the pen may output the pen signal after a predetermined time from a time at which the ping signal is received through the touch panel (TSP); Fig. 24; Para. 0370, pen tip part, 2410), 
where 1 <= j <= M, M is a positive integer equals to or larger than 2, j is a positive integer and i is a positive integer (Fig. 8).
Jang discloses 
a tip electrode (Fig. 24; Para. 0370, pen tip part, 2410); 
a receiving circuit, coupled to the tip electrode for receiving beacon signals (Fig. 24; Para. 0372, 0374, receiver, 2423); 
a transmitting circuit, coupled to the tip electrode for transmitting electrical signal (Fig. 24; Para. 0372, 0376, transmitter, 2422); and 
a processor, coupled to the receiving circuit and the transmitting circuit, configured for executing instructions stored in non-volatile memory (Fig. 24; Para. 0372, 0377, 0380, controller, 2424).

As to claims 4 and 10, Jang discloses a stylus processing method, comprising: 
receiving beacon signals via a tip electrode of a stylus (Fig. 8; Para. 0159, 0166-0171, 0182, LHBs (LHB #1 to LHB #16) within one touch frame may include one or more of at least one LHB (LHB #1) corresponding to a beacon signal transmission period in which a beacon signal corresponding to a driving control signal for pen sensing is transferred from the touch panel (TSP) to the pen; Fig. 24; Para. 0370, pen tip part, 2410); 
during an i-th time slot of an indicating time period after the beacon signals are received, transmitting an existence signal via the tip electrode (Fig. 8; Para. 0174-0175, 0184, The pen may output the pen signal through synchronization with the ping signal received through the touch panel (TSP). For example, the pen may output the pen signal after a predetermined time from a time at which the ping signal is received through the touch panel (TSP); Fig. 24; Para. 0370, pen tip part, 2410); and 

Additionally as to claim 10, Jang discloses 
a tip electrode  (Fig. 24; Para. 0370, pen tip part, 2410); 
a receiving circuit, coupled to the tip electrode for receiving beacon signals (Fig. 24; Para. 0372, 0374, receiver, 2423); 
a transmitting circuit, coupled to the tip electrode for transmitting electrical signal (Fig. 24; Para. 0372, 0376, transmitter, 2422); and 
a processor, coupled to the receiving circuit and the transmitting circuit, configured for executing instructions stored in non-volatile memory (Fig. 24; Para. 0372, 0377, 0380, controller, 2424).

As to claims 2 and 8, Jang discloses the stylus processing method as claimed in claim 1, wherein time lengths of the transmitting of the first electrical signals through the M-th electrical signals are the same (Fig. 8; Para. 0159).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang.
As to claims 5 and 11, Jang discloses the stylus processing method as claimed in claim 4, does not expressly disclose wherein time length of the receiving of existence signals is shorter than time length of the receiving of electrical signals.
However, since the applicant has failed to disclose that having the time length of the receiving of existence signals is shorter than time length of the receiving of electrical signals provides an advantage, is used for a particular purpose, or solves a stated problem, it is an obvious matter of design choice to have such a configuration in regards to the time length, as one skilled in the art would appreciate that if there is a larger amount of data, a longer transmission time may be necessary.  



Claims 3, 6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of U.S. Publication No. 2017/0262122 to Chang et al. (Chang).
As to claims 3, 6, 9, and 12, Jang discloses the stylus processing method as claimed in claim 1, but does not expressly disclose further comprises transmitting electrical signals via a ring electrode of the stylus, wherein the ring electrode is placed around the tip electrode and is insulated from the tip electrode.
Chang teaches further comprises transmitting electrical signals via a ring electrode of the stylus (Fig. 5; Para. 0051-0055, annular electrode, 120, is instructed to emit electrical signals), wherein the ring electrode is placed around the tip electrode and is insulated from the tip electrode (Fig. 5, 8, 9; Para. 0051-0055, cross-sectional view of the first electrode, 110, and the annular electrode, 120).
It would have been obvious to one of ordinary skill in the art to modify the stylus of Jang to include the annular electrode of Chang because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the stylus of Jang as modified by the annular electrode of Chang can yield a predictable result of allowing more information about the stylus to be provided to an application, such that the application can provide better user experience based on the information, and providing more control functions relating to the stylus to the user.  Thus, a person of ordinary skill would have appreciated including in the stylus of Jang the annular electrode of Chang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LISA S LANDIS/           Examiner, Art Unit 2626